DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/04/2022.

Claims 1-10 are pending and being examined.  Claim 1 is amended with no new subject matter being introduced.

Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to “providing an acidifier and an odor inhibitor to the carrier material, the odor inhibitor comprising a sodium or potassium salt of an aminopolycarboxylic acid compound”.
Thomas et al. (US 4405354) in view of Stoddart et al. (US 2003/0220211 A1) are considered to be the closest prior art.
Thomas teaches a method for suppressing the formation of ammonia (Thomas, abstract).  Thomas teaches providing a carrier material to a container having a headspace, providing an acidifier to the carrier material and applying animal waste to the carrier material (Thomas, Table I, paragraph bridging Col. 2 & 3, Col. 4 lines 4-15, Col. 4 line 58 – Col. 5 line 11, Col. 5 lines 52-66). Thomas teaches that EDTA is a suitable active ammonia control component (Thomas, Table III and Col. 4 lines 4-15), he does not explicitly teach that the composition comprises both an acidifier and an odor inhibitor comprising a sodium/potassium salt of an aminopolycarboxylic acid compound.
Stoddart teaches the addition of the copper salt of N-hydroxyethylethylenediamine triacetic acid (Cu-HEDTA) to conventional pet litter compositions in amounts which range from 0.1% to 10% by weight of the total pet litter composition for controlling undesirable ammonia odor produced by urine (Stoddart, abstract, [0023], [0044]-[0045]).
Thomas and Stoddart, alone or combined, do not teach nor render obvious that the carrier material comprises both an acidifier and an odor inhibitor comprising a sodium/potassium salt of an aminopolycarboxylic acid compound. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734